Name: 2000/771/EC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 18 September 2000 on the provisional application of the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: economic geography;  European construction;  EU institutions and European civil service; NA
 Date Published: 2000-12-15

 Avis juridique important|42000D1215(02)2000/771/EC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 18 September 2000 on the provisional application of the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement Official Journal L 317 , 15/12/2000 P. 0375 - 0375Decision of the representatives of the Governments of the Member States, meeting within the Council,of 18 September 2000on the provisional application of the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement(2000/771/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY, MEETING WITHIN THE COUNCIL,having regard to the Treaty establishing the European Community,having regard to the ACP-EC Partnership Agreement signed in Cotonou (Benin) on 23 June 2000, hereinafter referred to as "the ACP-EC Agreement",having regard to the draft from the Commission,whereas:(1) In accordance with Article 366(3) of the Fourth ACP-EC Convention, the ACP-EC Council of Ministers will adopt a Decision on the transitional measures applicable between 2 August 2000 and the entry into force of the ACP-EC Agreement.(2) The adoption of these transitional measures will entail the early implementation of almost all the provisions of the ACP-EC Agreement, except the provisions on the implementation of the 9th EDF.(3) The Member States, meeting within the Council, have adopted an Internal Agreement on the measures to be taken and the procedures to be followed for the implementation of the ACP-EC Agreement. This Internal Agreement cannot enter into force until it is adopted by each Member State in accordance with its own constitutional requirements.(4) In accordance with Article 6 of the transitional measures applicable between 2 August 2000 and the entry into force of the ACP-EC Agreement, the Member States and the Community will be required to take the necessary measures for their application, each acting on their own behalf.(5) Therefore, in order to establish the procedures to be followed by the Member States during the period of early implementation of the ACP-EC Agreement, provision should be made for the provisional application of the Internal Agreement,HAVE DECIDED AS FOLLOWS:Article 1The provisions of the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement shall be applied provisionally from 2 August 2000.The text of the Internal Agreement is attached to this Decision.Article 2This Decision shall enter into force at the same time as the transitional measures for the early implementation of the ACP-EC Agreement.It shall remain in force until the entry into force of the Internal Agreement concerning measures to be taken and procedures to be followed for the implementation of the ACP-EC Agreement.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 September 2000.On behalf of the Governments of the Member StatesThe PresidentH. VÃ ©drine